Citation Nr: 0418265	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

There is competent medical evidence of record that shows that 
the veteran exhibits post-traumatic stress disorder 
symptomatology that is consistent with a greater degree of 
occupational and social impairment in that the veteran has 
serious psychiatric symptomatology coupled with chronic and 
unremitting medical conditions that render the veteran 
incapable of maintaining employment.  


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for post-
traumatic stress disorder have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West  2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.125-4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) has increased in severity.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).

VA treatment records dated during the appeal period (May 2000 
to October 2002) note treatment for PTSD and schizophrenia as 
well as Global Assessment of Functioning (GAF) scores of 50 
and 55.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

The veteran underwent an examination through QTC Medical 
Services (QTC) in September 2000.  The report on that 
examination shows that the veteran reported that he currently 
worked performing unclassified odd jobs for the VA Medical 
Center (MC) in West Los Angeles.  He formerly worked as a 
psychiatric nursing assistant but he was dismissed from the 
job due to his PTSD and a schizoaffective disorder.  The 
veteran also reported that he currently worked forty hours 
per week.  He had been seeing a psychiatrist from 1995 to the 
present, every two or three months on an outpatient basis.  
He took medication to control his symptoms.  He was last 
hospitalized for psychiatric problems in 1998.  His current 
complaints included increased stress in certain situations, 
nightmares that concerned Vietnam, insomnia, depression, 
irritability, and conflicts with his wife.  He reported that 
he attended church but no social clubs.  He had a fair 
relationship with his family and friends.  He handled his own 
activities of daily living.  He shared housework, shopping, 
and cooking.  He drove.  The examiner noted that the veteran 
appeared neatly dressed and appropriately groomed. 

On mental examination, the examiner noted that the veteran's 
mood was serious and neutral, not overly anxious, depressed 
or manic.  There was no flattening of affect.  He exhibited 
occasional smiling, and no laughing, weeping, agitation, or 
psychomotor retardation.  His thought content was somewhat 
anxious and dysphoric, which was consistent with his mood and 
circumstance.  There was no thought disorder.  He was unable 
to do "serial seven subtractions" and only able to recall 
one out of three objects.  He denied current psychotic 
symptoms or current thoughts of harming self or others.  He 
was oriented to time, person, place, and purpose.  His 
judgment and insight were intact.  There was no evidence of 
impaired reality testing.  The examiner diagnosed PTSD and 
depressive disorder and assigned a GAF score of 65 for mild 
to moderate mental symptoms and impairment.  

In a September 2002 report from VA staff psychiatrist, Dr. 
B.J., he reported that it was his opinion that the veteran 
exhibited PTSD symptoms that entitled him to a higher rating 
of 100 percent.  Dr. B.J. reported that the veteran's 
occupational and social impairment were of such severity as 
to warrant a 100 percent evaluation.  Dr. B.J. noted that the 
veteran was able to work for the prior eleven years as a 
psychiatric nursing assistant, however, since 1997 there had 
been a serious deterioration occupationally, socially, and 
psychiatrically.  Dr. B.J. reported that the work environment 
became so stressful as to induce a drastic worsening of the 
veteran's psychiatric status.  There was an exacerbation of 
the nightmares, flashbacks, and intrusive thoughts.  His 
anger outbursts were more frequent.  His irritability was 
chronic and worsening, and the chronic depression was 
medication-resistant.  He had begun to exhibit pressured 
speech, and sleep disruptions in which he would get no more 
than four hours of sleep, waking every hour.  He exhibited an 
exaggerated startle response with decreased judgment, 
decreased insight, and obsessive ruminations that referenced 
the perceived injustices and his inability to achieve any 
degree of relief.  Dr. B.J. noted that the veteran required 
inpatient hospitalization in January 1998.  

Dr. B.J. indicated that as the result of the psychiatric 
decompensation, the occupational situation simultaneously 
deteriorated to such a degree as to necessitate that the 
veteran undergo mandatory psychological testing in November 
2000, to determine his continued suitability to work.  Dr. 
B.J. reported that the test results showed the following:  
the veteran scored "'significant'" for PTSD symptoms on the 
Mississippi Scale for Combat-Related PTSD; the veteran was 
likely to have significant difficulty in interpersonal 
relationships; and the veteran appeared to be very withdrawn 
and isolated with little interest in other people.  Dr. B.J. 
further reported that the psychological testing revealed that 
the veteran did not have good resources for dealing with 
stress and solving problems.  He had low self-esteem.  Dr. 
B.J. maintained that this combination of serious psychiatric 
symptomatology coupled with chronic and unremitting medical 
conditions rendered the veteran incapable of maintaining 
employment and thus, the veteran met the criteria for a 100 
percent rating.  Dr. B.J. assigned a GAF score of 37.

The veteran underwent another examination through QTC in 
November 2002.  The report on that examination shows that the 
veteran reported that he had been having nightmares and 
flashbacks about his Vietnam War experiences.  He complained 
of insomnia, violent night sweats, and decreased appetite.  
He denied suicidal and homicidal ideations as well as 
auditory and visual hallucinations.  He indicated that he had 
panic and anxiety attacks when he saw Asian men or women.  He 
reported that he took medication for his symptoms, but 
despite the treatment, he still had constant nightmares and 
flashbacks about Vietnam.  

On mental examination, the veteran was alert and oriented to 
person, place, time, and situation.  He had normal speech 
flow and rate.  His mood was depressed.   His affect was 
somewhat constricted.  His thought process was linear.  His 
memory was grossly intact.  He was able to maintain basic 
personal hygiene.  There was no inappropriate behavior during 
the examination.  There was no evidence of obsessive or 
ritualistic behavior.  There were no signs of panic attacks.  
There was moderate evidence of depression.  
 
The examiner diagnosed PTSD, chronic, moderate as manifested 
by intensive recurrent memories and nightmares, anhedonia, 
restricted affect, morbid outlook, insomnia, decreased 
concentration, increased startle response, and flashbacks.  
The examiner assigned a GAF score of 60.  The examiner 
commented that the veteran displayed moderately severe 
symptoms of PTSD, which had led to significant anxiety, 
depression, and difficulty with interpersonal relationships.  

In an August 2003 letter, a VA Case Manager noted that the 
veteran continued to receive outpatient treatment from the 
West Los Angeles VAMC for PTSD/Schizoaffective disorder.  The 
Case Manager reported that the veteran continued to report 
symptoms of sleep disturbance, flashbacks, poor short and 
long term memory, poor concentration, and intrusive thoughts.  
He also continued to report paranoia around people of Asian 
decent.   The Case Manger maintained that all of these 
symptoms were indicative of "severer and ongoing PTSD."

The veteran and his wife presented testimony at a travel 
board hearing held before the undersigned in August 2003.  
The veteran and his wife described the symptoms of the 
veteran's PTSD, which were generally similar to those 
complaints noted in the aforementioned examination reports.  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The Board observes that in addition to the veteran's service-
connected PTSD, the veteran has long been diagnosed with 
schizophrenia.  VA treatment records dated as early as in 
1976 note a diagnosis of schizophrenia.  The current medical 
evidence of record notes a diagnosis of schizophrenia.  
Unless symptoms of service-connected disability can be 
separated from the symptoms of nonservice-connected 
disability, the overall symptomatology must be attributed to 
the service-connected disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  As the symptoms of psychiatric illness 
cannot be readily separated in this case, the Board has 
considered the overall symptomatology associated with the 
veteran's psychiatric impairment in reaching its 
determination in this case.

The veteran contends that he is entitled to a 100 percent 
evaluation.  The September 2000 QTC examiner found that the 
veteran had mild to moderate mental symptoms and impairment.  
The November 2002 QTC examiner found that the veteran 
displayed moderately severe symptoms of PTSD.  The Board 
notes that the reported mental examination findings and the 
opinions expressed by the QTC examiners show that the 
veteran's PTSD symptoms are productive of symptomatology 
associated with higher ratings of 50 percent and 70 percent 
under Diagnostic Code 9411.  Among other symptoms, the 
veteran reportedly has significant anxiety, depression, 
intrusive memories of the Vietnam War, and difficulty with 
interpersonal relationships.  The QTC examiners assigned GAF 
scores generally consistent with the level of impairment 
associated with a 50 percent evaluation.  The VA treatment 
records noted GAF scores generally consistent with the level 
of impairment associated with 50 percent and 70 percent 
evaluations.

In addition, the veteran's long term treating psychiatrist, 
Dr. B.J., maintains that the veteran exhibits PTSD 
symptomatology that is consistent with an even greater degree 
of occupational and social impairment, to include the 
criteria provided for a 100 percent rating under Diagnostic 
Code 9411, in that the veteran has serious psychiatric 
symptomatology coupled with chronic and unremitting medical 
conditions that render the veteran incapable of maintaining 
employment.  Dr. B.J. concluded that the veteran was 100 
percent disabled.  The Board acknowledges that the veteran 
had maintained steady full-time employment for the past 
fifteen years, according to testimony he provided at the 
hearing, but the veteran also testified that he stopped 
working on doctor's orders.  The Board resolves all doubt in 
the veteran's favor and finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 100 percent rating under 
Diagnostic Code 9411.   38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2003).

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 9411, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).


ORDER

An increased rating of 100 percent for post-traumatic stress 
disorder is granted, subject to the law and regulations 
controlling the award of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



